Opinion filed May 23, 2019




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-19-00148-CV
                                             ___________

                   IN THE INTEREST OF K.M.C., A CHILD


                           On Appeal from the 29th District Court
                                 Palo Pinto County, Texas
                               Trial Court Cause No. C48197


                           MEMORANDUM OPINION
        Appellant has filed in this court a motion to withdraw his notice of appeal. In
the motion, Appellant requests that his notice of appeal be withdrawn immediately,
and he asks this court to dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).
        The motion is granted, and the appeal is dismissed.


May 23, 2019                                                                PER CURIAM
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.